Exhibit 10.9

                  (LOGO) [c18934c1893401.gif]
WESTMORELAND COAL COMPANY       Number: GP- 04          Page 1 of 6

Issue/Revision Date: June 15, 2011

Supersedes Policy: dated 7/26/04 and GP-04 dated 5/21/07, 12/31/08 and 6/01/2010
Approved Issuing Officer:    
 
                        /s/ Keith E. Alessi                  
Title: Severance Policy
      Name:   Keith E. Alessi    
 
      Title:   Chief Executive Officer    

POLICY STATEMENT
It is the policy of Westmoreland Coal Company and its subsidiaries, hereinafter
collectively “the Company,” to pay severance benefits under certain specific
circumstances, as defined by this policy, to certain non-union employees who are
involuntarily terminated for reasons other than cause and under certain
conditions described herein. The purpose of severance is to aid employees for
hardships incurred upon loss of employment. This policy applies to non-union
employees of the Company and all of its direct and indirect subsidiaries (each
such entity, an “Employer” for its employees, and each such employee, an
“Employee” or “you”).
FUTURE OF THE POLICY
Although the Company currently expects to continue the provisions of this policy
at its sole discretion, the Company reserves the right to change or amend at any
time, any and all terms and conditions of this policy, or to terminate this
policy in its entirety, upon six (6) months notice to employees covered under
this policy. Furthermore, the Company reserves the right to interpret and
construe the provisions of this policy, including the determination of the
eligibility for and amount of benefits under the policy, to the fullest extent
permissible by law.
ELIGIBILITY
You are an “Eligible Employee” if:

  •  
You are an active full-time employee of the Employer, scheduled to work at least
40 hours per week, AND

  •  
Your employment terminates due to:

  1.  
Involuntary termination that is not for Cause (as defined below), including but
not limited to, permanent layoff, permanent reduction in force, or termination
of employment due to lack of work or job elimination; or

  2.  
The sale of a facility or division or segment of business unless, following such
sale, you are subsequently employed by the purchaser of the facility or division
or segment of business; or

  3.  
A position being relocated in which the distance between the relocated place of
employment and your residence is at least 50 miles greater than the distance
between your former place of employment and your residence, and you do not
continue employment at the relocated place of employment; AND

 

 



--------------------------------------------------------------------------------



 



                  Title: Severance Policy   No.
GP-04   Date Issued:
June 15, 2011   Supersedes Policy
dated 7/26/04 and
GP-04 dated
5/21/07, 12/31/08 &
6/01/10   Page 2 of 6

  •  
You have a position on the date your employment terminates that is listed in the
Position or Classification section of the attached Addendum; AND

  •  
Within 30 days following your termination with Employer, you do not receive an
offer of Similar Employment from the Employer or any of its affiliates or
subsidiaries, or (i) your employment is terminated by the Employer as a result
of or in relation to a sale of the Employer or any of its assets, business
unit(s), or divisions(s), subsidiaries or affiliates or the contracting out or
outsourcing of any function within the Employer, and (ii) you do not receive an
offer of Similar Employment from the purchasing, contracting, or outsourcing
party or a successor thereto. “Similar Employment” means a position with pay and
Working Conditions that are reasonably comparable to that of your last position
with the Company. For purposes of this policy, “Working Conditions” do not
include employee benefits. An Employee is not eligible for severance benefits
hereunder if that Employee does not accept the Similar Employment; AND

  •  
You sign, return to the Company and do not revoke the Release Agreement
(“Release Agreement”) within the time frames specified in that document or a
letter accompanying same in a form satisfactory to the Company.

INELIGIBILITY
The following are NOT Eligible Employees:

  •  
Employees who are covered by a collective bargaining agreement that does not
provide for participation in this policy;

  •  
Seasonal, part-time and/or temporary workers (as reflected in the Employer’s
payroll system) and independent contractors;

  •  
Employees whose employment is terminated due to the employee’s resignation,
death, or disability (as defined in the Company’s applicable long- term
disability policy);

  •  
Employees whose employment is terminated for Cause, as defined herein.

  1.  
For Cause: Gross or willful misconduct that is injurious to the Company, or its
direct or indirect subsidiaries or affiliates, which includes but is not limited
to an act or acts constituting embezzlement, misappropriation of funds or
property of such entities, larceny, fraud, gross negligence, crime or crimes
resulting in a felony conviction, moral turpitude or behavior that brings the
Employee into public disrepute, contempt, scandal or ridicule or that reflects
unfavorably upon the reputation or high moral or ethical standards of the
Company (or the Employer) or violation of Company (or Employer) policy including
but not limited to the policies set forth in the Code of Conduct and Ethics;
employees terminated pursuant to the Counseling and Discipline Policy; willful
misrepresentation to the Company’s or an Employer’s directors, officers,
managers, supervisors, employees or third parties; or failure to meet the duties
of care and loyalty to the Company or the Employer. For purposes of this
paragraph, failure to act on the employee’s part shall be considered “willful”
if done by the employee without a reasonable belief that the omission was in the
best interest of the Company or the Employer;

 

 



--------------------------------------------------------------------------------



 



                  Title: Severance Policy   No.
GP-04   Date Issued:
June 15, 2011   Supersedes Policy
dated 7/26/04 and
GP-04 dated
5/21/07, 12/31/08 &
6/01/10   Page 3 of 6

  •  
Any Employee who refuses to sign, revokes or subsequently breaches the Release
Agreement;

  •  
Any Employee who is in material violation of company policy or in material
breach of statutory or common law duties that the Employee owes to the Employer;
and

  •  
Any Employee who is not otherwise an Eligible Employee, as provided above.

PROVISIONS
DETERMINATION AND PAYMENT OF SEVERANCE PAYMENTS
If you are an Eligible Employee, you are eligible to receive severance benefits
that consist of three parts: Severance Compensation; Medical, Vision, and Dental
Benefit Continuation; and Outplacement Assistance.

  •  
Severance Compensation. Severance compensation will be calculated based upon
your Position or Classification on the date your employment terminates and
completed Years of Service as set forth in the attached Addendum.

     
For purposes of calculating severance compensation, base pay means your “weekly
base pay” in effect for the payroll period during which employment with your
Employer is terminated. Overtime, bonuses, commissions, incentive pay and any
taxable or nontaxable fringe benefit or payment will be excluded. “Weekly base
pay” means 40 hours multiplied by your base hourly rate only for hourly
Employees, and your annual base salary divided by 52 for exempt Employees. Your
“monthly base pay” is computed by multiplying your “weekly base pay” by 52 and
then dividing that number by 12. “Year of Service” means each completed full
year of continuous service with the Company or any other Employer from your date
of hire. Partial years of service will not be included in calculating your
severance compensation.

     
In addition, your severance benefit under this policy will be reduced (but not
below zero) by all amounts of severance pay or similar pay to which you may be
entitled to under any other Company Severance Policy, benefits mandated by state
or federal law, payment in lieu of WARN notification or any individual written
employment agreement or other written agreement relating to payment upon
separation from employment or change of control of the Company.

     
Severance payments will be paid in equal installments on the normal payroll
schedule or in a lump-sum payment as determined solely by the Employer (except
that for payments to a CEO of an Employer, the determination shall be made by
the Employer’s board of directors, excluding the CEO if a board member) and
shall be net of any tax, medical or other required withholdings. Severance
payments shall commence upon the Employee’s “separation of service” within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (“Code”) from the Employer; provided, however, any payments that would
otherwise be made in the case of a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, within six months after such Employee’s
separation from service (but only with respect to payments that would otherwise
be subject to additional tax under Code Section 409A), shall be delayed until
the date of such Employee’s separation from service or, if applicable,
expiration of the six month period (or, if earlier, the date of death of the
Employee).

 

 



--------------------------------------------------------------------------------



 



                  Title: Severance Policy   No.
GP-04   Date Issued:
June 15, 2011   Supersedes Policy
dated 7/26/04 and
GP-04 dated
5/21/07, 12/31/08 &
6/01/10   Page 4 of 6

     
No severance payments will be made later than two years after the separation
from service or without the return of an executed and non-revoked Release
Agreement.

  •  
Medical, Dental, and/or Vision Benefit Continuation. If you have medical,
dental, and/or vision coverage provided by or through the Employer upon your
termination of employment, these coverages will terminate at the end of the
month following the date your employment terminates. You and your dependents
have the right to continue your benefits under COBRA. If you choose to continue
your benefits under COBRA, the Employer will share in the cost of the
established COBRA rate through the period specified in the attached Addendum
based on your Position or Classification on the date your employment terminates.
You will be responsible to share the cost of the COBRA rate by paying an
equivalent of the established employee premium rate through your specific
severance period. The Employer reserves the right to pay you a lump- sum value
of the established COBRA rate equal to the length of your specified severance
period in lieu of paying the Employer share of cost, in which case you will then
be required to pay the full COBRA rate for any continued coverage, and the lump
sum payment to you will be taxable income to you. At the end of your specified
severance period, you will be responsible for the entire COBRA rate (both
employee and Employer portions) through the remaining COBRA period.

     
Additionally, the benefit continuation benefit applies only to medical, dental,
and vision benefits under Employer-sponsored Plans. It is not provided for the
cost of any flexible spending account coverage (which in certain circumstances
is also subject to COBRA) or other benefits (for example life insurance or long
term disability benefits.) Except for the limited continuation of health
coverage discussed here, other employee benefit plans and arrangements of the
Employer stop when your employment terminates in accordance with the standard
rules of such Plans and arrangements.

  •  
Outplacement Assistance. You will be able to obtain outplacement assistance
services from an outplacement firm selected by the Employer for a specified
period of time, as indicated in the Addendum, based on your Position or
Classification on the date your employment terminates. You must begin such
outplacement assistance within three months of your employment termination to
receive this benefit.

CONDITIONS TO PAYMENT OF BENEFITS
As a condition of your entitlement to severance benefits under this policy, you
must agree in writing to release the Company and others associated with the
Company from any and all legal claims associated with your employment by the
Employer, except those preserved by public policy, by signing and not revoking
the Release Agreement.
Your severance benefits will be paid in equal installments or in a lump-sum
payment, solely determined by the Company, after the expiration of any
applicable waiting periods set forth in the Release Agreement and starting
within two pay periods of said waiting period and never to exceed two years
(unless payment is delayed as provided herein). Your severance benefits will be
subject to all applicable tax and other withholdings. No deductions will be made
as contributions to the Westmoreland Coal Company and Subsidiaries Employees’
Savings Plan, also known as the 401(k) Plan. As provided above, you will not be
paid severance benefits if you are in material violation of applicable Company
policies or you are in violation of any other legal or contractual obligation
you may owe the Employer, including without limitation the Release Agreement. To
the extent that an Eligible Employee is or has been covered by any other Company
or Employer severance policy(ies) or arrangement(s), this Severance Policy
expressly supersedes and replaces any and all such policy(ies) or arrangement(s)
(other than an individual written employment agreement or other written
agreement relating to payment upon separation from employment, including change
of control agreements) the terms of which will supersede this policy to the
extent such terms are inconsistent herewith.

 

 



--------------------------------------------------------------------------------



 



                  Title: Severance Policy   No.
GP-04   Date Issued:
June 15, 2011   Supersedes Policy
dated 7/26/04 and
GP-04 dated
5/21/07, 12/31/08 &
6/01/10   Page 5 of 6

If you become re-employed with the Company or another Employer in any category
of employment prior to your completion of the severance compensation period,
your severance benefits under this policy resulting from the termination will
cease, and if you received a lump sum, you will be required to reimburse the
Company for the remaining pro-rated amount of severance in accordance with your
identified severance period as referenced in the attached Addendum. You again
will be subject to the terms of this policy.
If a court of competent jurisdiction, including without limitation a United
States Bankruptcy Court, limits the amount or ability of the Company to pay
benefits hereunder, neither the Company, its subsidiaries, affiliates, or
successors and their respective employees, officers, directors, shareholders,
and agents will have any liability therefore. Likewise, regardless of whether
benefits described hereunder are in certain jurisdictions deemed to be wages or
compensation, no employee, officer, director, shareholder, or agent of the
Company or its subsidiaries, affiliates or successors assumes any liability for
the payment of benefits hereunder.
SURVIVABILITY OF PAYMENTS
The commitments under this policy shall survive, to the extent permissible by
law, upon the bankruptcy, insolvency, liquidation or dissolution of the Company.

 

 



--------------------------------------------------------------------------------



 



                  Title: Severance Policy   No.
GP-04   Date Issued:
June 15, 2011   Supersedes Policy
dated 7/26/04 and
GP-04 dated
5/21/07, 12/31/08 &
6/01/10   Page 6 of 6

ADDENDUM
WESTMORELAND COAL COMPANY SEVERANCE POLICY FOR NON-UNION EMPLOYEES
JUNE 1, 2010

                                              Outplacement   Health Benefit
Grade   Level   Position or Classification   Severance Compensation   Assistance
  Cost Share
12 &
Above
    1     •   CEO

•   Chief Financial Officer

•   Senior/Executive Vice Presidents

•   General Counsel

•   Vice Presidents of a Functional Area

  Twelve months of monthly base pay as defined in this document   Nine-month
program   Twelve months
11
    2     •   Directors of a Functional Area

•   Assistant General Counsel

•   Mine Managers

•   Corporate Controller

  Nine months of monthly base pay; plus one week of base pay for each year of
service, not to exceed a maximum of 12 months of monthly base pay as defined in
this document.   Six-month
program   Nine months
9, 10
    3    
•    Senior Managers of a Functional Area
  Six months of monthly base pay; plus one week of base pay for each year of
service, not to exceed a maximum of 12 months of monthly base pay as defined in
this document.   Three-month
program   Six months  
8, 9
    4    
•    Other Management Personnel
or key contributors
  One month of monthly base pay as defined in this document plus one week of
weekly base pay as defined in this document for each year of service not to
exceed 26 weeks   Two-week
program   Equal to Severance Compensation  
6, 7
    5     Other Exempt Salaried Personnel who are Individual Contributors   One
month of monthly base pay as defined in this document plus one week of weekly
base pay as defined in this document for each year of service not to exceed
26 weeks   Two-day
program   Equal to Severance Compensation  
5 &
Below
    6     Non-Exempt or Hourly Personnel   One week of weekly base pay as
defined in this document per Year of Service — two-week minimum not to exceed 26
weeks   Two-day
program   One month

 

 